Citation Nr: 9922128	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-33 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD) with anxiety disorder, panic attacks 
and depression, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served with the Army Reserves, with periods of 
active duty, including January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the June 1997 and September 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (RO).

The Board notes that the veteran's representative, in its 
Informal Hearing Presentation dated May 1999, contended that 
the veteran's claim of entitlement to service connection for 
headaches is inextricably intertwined with his claim for 
bruxism.  The Board finds that these issues are not 
inextricably intertwined and will proceed with appellate 
review of the claim of entitlement to service connection for 
headaches.  See Holland v. Brown, 6 Vet.App. 443 (1994); 
Kellar v. Brown, 6 Vet.App. 157 (1994).  Moreover, the 
Informal Hearing Presentation cannot serve as a notice of 
disagreement to the RO's rating decision which denied 
entitlement to service connection for bruxism.  A notice of 
disagreement must be filed with "the activity which entered 
the determination with which disagreement is expressed," in 
this case, the RO.  38 C.F.R. § 20.300 (1998); Archbold v. 
Brown, 9 Vet.App. 124 (1996).  Therefore, the veteran must 
file a notice of disagreement with the RO in order to 
initiate his appeal of the denial of service connection for 
bruxism.

The issue of a total disability evaluation based on 
individual unemployability will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence linking the 
veteran's headaches with his period of active service.

3.  The veteran's headaches have been related to diagnosed 
disorders, including sinusitis, allergies, temporomandibular 
joint syndrome and migraines.

4.  The symptomatology associated with the veteran's PTSD is 
not shown to be productive of impaired judgment, thinking, or 
speech, suicidal ideation, obsessional rituals, near-
continuous panic or depression, spatial disorientation, or 
neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD with anxiety disorder, panic attacks and depression 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  See 38 U.S.C.A. § 1110 
(West 1991).  On an alternative basis, the veteran has 
claimed entitlement to service connection for headaches due 
to an undiagnosed illness.  Applicable statutory and 
regulatory provisions provide that service connection may be 
granted for chronic disability resulting from undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2001.  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
The disability must not be attributable to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 
3.317 (1998).  Signs or symptoms that may be manifestations 
of undiagnosed illness include headaches, fatigue, and joint 
pain.  See 38 C.F.R. § 3.317(b) (1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).

In the present case, the veteran's reserve and active service 
medical records are negative for complaints, treatment, or 
findings related to headaches.  During VA examinations in 
June 1991 and January 1992, the veteran did not complain of 
headaches and no objective findings were made.  In a December 
1992 letter from Evan N. Massey, M.D., he stated that the 
veteran had a long history of ear and nasal congestion, 
postnasal drainage, and severe headaches.  The veteran had 
some of these problems all of his life but they had become 
more severe in the past year.  Dr. Massey assessed the 
veteran with perennial allergic rhinitis and believed that 
such a diagnosis may explain his headaches.

An August 1992 letter from Mark J. Perelmuter, DMD, listed 
clinical findings from an evaluation performed for 
temporomandibular disorder.  The findings included headaches 
in the forehead and temple areas, and in the back of the 
head, as well as atypical facial pain on both sides of the 
face.  VA outpatient records from September and October 1992 
disclose that the veteran complained of constant, severe 
headaches.  He was diagnosed with sinusitis and 
temporomandibular joint syndrome.  In December 1992, 
diagnoses included myofascial pain dysfunction syndrome 
secondary to bruxism/stress and questionable sinusitis versus 
allergies.

Private medical records show that the veteran was seen for 
sinus headaches in August 1991 and that he continued to 
complain of headaches in November 1994.  It was noted in 
December 1994 that a neurological examination was within 
normal limits and that the veteran's headaches could be 
secondary to allergies.  The veteran received medical care 
for allergies regularly from 1995 through 1997.  He was also 
seen several times for sinus-related complaints in 1997.

At a VA medical examination in November 1996, past medical 
history included seasonal allergies diagnosed in 1992 and 
suspected temporomandibular disorder that caused headaches.  
The veteran complained of frontal headaches daily with some 
temporal pain. The veteran believed that the temporal pain 
was due to the temporomandibular disorder and that the 
frontal headaches were due to sinuses, for which he took 
medication.  The examiner made no objective findings of 
temporomandibular disorder and examination of the head, face 
and sinuses were within normal limits.

Records from Caritas Medical Center in April 1997 show that 
the veteran was treated in the emergency room for migraine 
headaches.  He complained of chronic headaches for the past 
two years, with some nausea and vomiting.  The results of a 
CT scan and chest films performed that day were normal.  In a 
July 1997 statement, the veteran admitted that he had 
seasonal allergies which caused sinus headaches.  However, 
after returning from the Gulf War, he was diagnosed with 
respiratory allergies.  He believed that this was due to 
exposure to burning oil wells in the Persian Gulf.  He 
claimed that his headaches had worsened to migraines which 
lasted 3 to 4 days.

The veteran underwent another VA examination in October 1997.  
He complained of daily headaches, mostly in the sinus area.  
He also had approximately two migraines per month.  During 
the migraines, he usually vomited and he used ice and 
medication for relief.  The examiner made no objective 
findings regarding the headaches.  The veteran was diagnosed 
with panic and anxiety disorder and duodenitis with chronic 
diarrhea.

At another VA examination in March 1998, the veteran 
complained of headaches, which were pounding and pressure-
like in nature, and not relieved by medication.  These 
headaches were sometimes accompanied by nausea and vomiting.  
The examiner made no objective findings regarding the 
headaches.

Based on this record, the Board finds that the medical 
evidence of record establishes that the veteran currently 
suffers from headaches.  However, no competent medical 
evidence relates that disability to his period of active 
service.  There is no documentation of headaches during 
active service and no physician has associated the veteran's 
current headaches with his active duty.  The veteran himself 
has indicated that he suffered from sinusitis and headaches 
prior to service and that the headaches have only recently 
worsened.  Therefore, as no competent medical evidence of a 
nexus between the current disability and the veteran's period 
of active service has been submitted, the veteran's claim 
must be denied as not well grounded.

As to the veteran's claim of entitlement to service 
connection for headaches as due to an undiagnosed illness, 
the Board finds that this claim must also fail.  Insomuch as 
the physicians of record have identified etiological causes 
for the headaches, they cannot be due to an undiagnosed 
illness.  The medical evidence of record establishes that the 
veteran's headaches have often been related to sinus and 
allergy problems, as well as possibly related to 
temporomandibular syndrome.  In addition, the veteran has 
been diagnosed with migraines.  Therefore, the Board 
concludes that the benefit sought pursuant to 38 C.F.R. 
§ 3.317 (1998) cannot be granted.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to that claim.  See Epps, 126 
F.2d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and as an explanation as to why his 
current attempt fails.


II. Increased Rating

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

The record shows that the RO originally granted service 
connection for PTSD in a June 1992 rating decision and 
assigned a noncompensable evaluation effective from May 1991.  
A subsequent rating decision in January 1998 increased the 
evaluation assigned for this disability to 50 percent 
effective from November 1996.  A rating decision dated in 
September 1998 confirmed and continued this evaluation.

The veteran's PTSD has been awarded a 50 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).  Under the rating schedule, PTSD is rated at 50 
percent when symptomatology causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

The veteran was afforded a VA general medical examination in 
November 1996.  He complained of fatigue and increased stress 
during the past two years.  Objectively, the veteran was 
described as alert, oriented times three, and with a very 
flat affect.  The examiner referred him to a mental health 
clinic for treatment of possible depression.

In a statement from the veteran dated June 1997, he said that 
he had lost his job due to rheumatoid arthritis.  He claimed 
that he had been having anxiety and panic attacks for the 
past three to four months.  In a statement the following 
month, he described feelings of guilt and anger since his 
return from active service, and recurring thoughts and 
memories of the Persian Gulf.  He experienced anxiety and 
panic attacks, with nausea and vomiting, and could not enter 
a store without becoming ill.

Private medical reports from February through August 1997 
indicate that the veteran was seen for anxiety and 
depression, as well as somatic complaints of nausea and 
vomiting.  An August 1997 letter from the veteran's mother 
stated that, when the veteran first returned from the Gulf 
War, he stood guard at the front door or in the bushes.  She 
believed that his attitude and personality had changed 
considerably since his return.  Letters received in September 
and October 1997 from the veteran's wife described many of 
his physical disabilities.  She also described him as moody, 
angry, upset, and unable to control his temper.  He also had 
sleeplessness and depression.  His relationship with his 
family had worsened and he would not leave home to go to a 
restaurant, church, or any outside activity.  Due to anxiety 
attacks, he could not go into grocery or department stores.  
She claimed that the veteran had lost his job because he was 
unable to handle the duties and because of his poor attitude.

At a VA gastrointestinal examination in October 1997, the 
veteran reported nausea and diarrhea daily, as well as 
frequent bouts of vomiting.  He was diagnosed with anxiety 
disorder and panic attacks, as well as diarrhea likely 
secondary to the aforementioned.

The veteran underwent another VA examination in November 
1997.  The veteran related a history of severe anxiety 
attacks beginning in November 1996.  He said that these 
attacks occurred daily and involved feelings of nausea.  He 
reported that he had lost his last job due to his arthritis 
and anxiety.  He described symptoms of sleeplessness, poor 
appetite, irritability, and difficulty controlling his 
temper.  It was noted that psychological testing from the 
previous month elicited a profile of questionable validity 
and showed avoidant and passive/aggressive impulses, as well 
as a high level of anxiety and reported dysthymia.  The 
examiner described the veteran's demeanor as depressed and 
angry and found the veteran to be suspicious and resentful of 
others.  The examiner believed that some exaggeration of 
symptomatology may be present and he recommended further 
treatment for depression.

VA outpatient records from October 1997 through October 1998 
reflect that the veteran regularly attended therapy sessions 
and a Desert Storm support group.  Psychological testing in 
October 1997 rendered diagnoses of panic disorder, major 
depression, personality disorder, and post traumatic stress 
disorder secondary to combat.  The veteran's initial 
complaints included flashbacks and nightmares, as well as 
intrusive thoughts of combat.  However, the therapist 
considered the episodes of panic attacks with agoraphobia as 
especially debilitating.  In addition, much of the veteran's 
therapy was centered upon the veteran's inability to deal 
with anger.

VA Hospital records from January 1998 included discharge 
diagnoses of 
major depression, panic disorder with agoraphobia, and 
personality disorder.  In March 1998, the veteran underwent a 
VA mental disorders examination.  The veteran complained of 
pain all over his body, headaches, and fatigue.  He said that 
he was anxious and depressed and reported a history of 
anxiety and panic spells.  Objectively, the examiner found 
the veteran's speech and behavior to be normal; however the 
examiner believed he spoke in a highly exaggerated and 
somewhat histrionic manner and tended to present himself in 
the worst possible light.  The veteran was oriented to 
person, place, date, and circumstances.  There was no 
evidence of psychotic processes, delusions, hallucinations, 
or impairment of cognitive skills, memory or concentration.  
The examiner diagnosed the veteran with anxiety disorder with 
panic symptoms, depressive disorder, and personality 
disorder.  The examiner further stated that he did not 
believe that the veteran had PTSD, rather, he had prominent 
anxiety and depressive symptoms and an extreme degree of 
personality pathology.  The veteran was assessed with a 
Global Assessment of Functioning (GAF) score of 50-55.

In an October 1998 statement, the veteran claimed that he had 
difficulty watching his children play sports, panic attacks 
in cars, memory loss, and a poor relationship with his 
family.  He described himself as irritated, angry, and 
depressed all of the time.  He also continued to have 
sleeplessness and nightmares.

After reviewing the evidence the Board finds that the veteran 
is not entitled to an evaluation in excess of 50 percent for 
PTSD with anxiety disorder, panic attacks and depression .  
When the totality of the symptomatology attributable to the 
veteran's service connected psychiatric disorder is 
considered, the Board finds that the symptoms are more 
consistent with those contemplated by the rating criteria for 
a 50 percent disability evaluation.

The veteran has been found to exhibit a flattened affect, 
panic attacks more than once a week, impairment of short-term 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  On the contrary, he has not been shown to 
have suicidal ideation, obsessional rituals, altered speech, 
near-continuous panic or depression, spatial disorientation, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships.  In 
particular, the veteran's relationship with his family has 
suffered, but he apparently still interacts with and cares 
for his children.  In addition, the veteran apparently lost 
his job due largely to his rheumatic arthritis.  Moreover, 
the reported severity of his symptomatology does not appear 
to be substantiated by VA examinations and psychological 
testing.  Therefore, the evidence of record does not show the 
increased severity necessary for the next higher evaluation 
and the veteran's claim must be denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.

An evaluation in excess of 50 percent for PTSD with anxiety 
disorder, panic attacks and depression is denied.


REMAND

The Board notes that the veteran's representative, in its 
Informal Hearing Presentation dated May 1999, stated that the 
veteran's claim for a total disability evaluation based on 
individual unemployability (TDIU) was inextricably 
intertwined with his PTSD claim.  However, "although a TDIU 
rating claim predicated on a particular service-connected 
condition is inextricably intertwined with a rating increase 
claim regarding the same condition, it does not necessarily 
follow that a rating increase claim for a particular service-
connected condition is inextricably intertwined with a TDIU 
rating claim predicated on that condition...A veteran may seek 
a rating under the Rating Schedule, provided that his 
condition manifests the symptoms listed in the appropriate 
diagnostic code and relevant rating, or a veteran may seek a 
total disability rating, provided that the condition renders 
it impossible to secure or follow a substantially gainful 
occupation.  Given these alternate methods and their 
respective inquiries, it cannot be said that an increased 
rating claim is so inextricably intertwined with a TDIU 
rating claim as to warrant dismissal of the former claim when 
the VA is still adjudicating the latter claim."  Holland v. 
Brown, 6 Vet.App. 443 (1994).

Therefore, as the veteran filed a timely notice of 
disagreement to the RO's September 1998 rating decision 
denying entitlement to TDIU, the Board finds that the RO 
should proceed with the necessary development of this issue.  
When a veteran has filed a notice of disagreement, this 
initiates review by the Board and the Board must remand the 
issue to the RO for an issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet.App. 238 (1999).  Accordingly, 
this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case and provide it to the veteran and 
his representative.  Thereafter, the 
veteran should be afforded the 
appropriate length of time in which to 
perfect an appeal of his claim.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

